First Sentry Bancshares, Inc. Dear Customers, Shareholders and Friends: Please find enclosed the unaudited financial statements as of March 31, 2011 and for the first three months of 2011. As you can see on the following page, total assets amounted to $488.5 million on March 31, 2011, which was roughly the same as March 31, 2010 when total assets amounted to $488.2 million.This consistent asset level was largely a function of management strategy to reposition the balance sheet to add further strength and liquidity. Total loans decreased to $353.5 million on March 31, 2011 from $363.7 million on March 31, 2010.This decrease was primarily due to a few large loans paying off during this time frame combined with an overall softening of loan demand caused by the economy. Over this same time frame, total deposits increased to $407.1 million from $401.4 million.It is important to note that demand and savings accounts increased $16.6 million while time deposits decreased $10.9 million.The combination of the decrease in time deposits and the $6.5 million decrease in Borrowings is a direct result of the aforementioned strategy to reposition the balance sheet.In a time of record low interest rates and less than robust loan demand, management thought it was prudent to reduce the balances in Time Deposits and Borrowings as there were limited opportunities to adequately take advantage of that funding. On March 31, 2011, total stockholders’ equity amounted to $29.9 million. This equates to a book value per share of $20.77 and represents a 3.3% increase from the March 31, 2010 book value per share of $20.11.This increase in book value is after dividends had been paid to shareholders in the amount of $1.15 million over this twelve month time frame.Total dividends paid by the Company since its first dividend payment back in December 2002 now exceed $5.3 million. As it relates to the income statement, net interest income declined 3.6% in the first quarter 2011 versus first quarter 2010.Despite this decline, your Bank was able to generate an 8.5% increase in net income and post a record quarterly net income of $943 thousand for the three months ended March 31, 2011.This is largely a product of a decreased loan loss provision expense in 2011 that can be attributed to the aforementioned reduction in total loans and an improvement in asset quality. We are encouraged with the first quarter results and continue to look forward with much excitement and energy.It is challenging to navigate the Bank in a time of record low interest rates and economic uncertainty.Recognizing this, our management and staff is as dedicated as ever to continue to position the Bank in a manner to absorb the appropriate risks while retaining the capability of posting record profitability levels. We are always most appreciative of your support of First Sentry Bank.Should you ever have any questions about Your Bank, please do not hesitate to call. Sincerely, /s/ Geoffrey S. Sheils /s/ Robert H. Beymer Geoffrey S. Sheils Robert H. Beymer President & CEO Chairman of the Board Balance Sheets March 31, 2011 and 2010 (DOLLARS IN THOUSANDS - except per share data) (unaudited) 3/31/11 3/31/10 Cash and Fed Funds Sold $ $ Investment Securities Loans Less:Allowance for Loan Losses Net Loans Bank Premises and Equipment Intangible Assets Other Assets Total Assets $ $ DEPOSITS Demand $ $ Savings Time Deposits Total Deposits Borrowings Other Liabilities Total Liabilities Trust Preferred Securities Common Stock, $1 par value, 5,280,000 authorized, 1,437,651 issued and outstanding Additional Paid-in Capital Retained Earnings Unrealized Gain (Loss) on Investments ) Total Stockholders’ Equity Total Liabilities & Stockholders’ Equity $ $ Book Value per Share $ $ First Sentry Bancshares, Inc. Statements of Income For the Three MonthsEnded March 31, 2011 and 2010 (DOLLARS IN THOUSANDS - except per share data) (unaudited) Through Through Interest Income 3/31/11 3/31/10 Loans, Including Fees $ $ Investment Securities Total Interest Income Interest Expense Net Interest Income Non-Interest Income Service Charges Other Charges and Fees 19 22 Total Non-Interest Income Loan Loss Provision Expense Gross Operating Income Non-Interest Expense Salaries and Employee Benefits Equipment and Occupancy Data Processing Professional Fees Insurance Taxes, Other 63 71 Other Expenses Total Other Expense Securities Losses ) ) Income before Income Tax Income Tax Expense Net Income $ $ Three Months’ Earnings per Share $ $
